Citation Nr: 1426676	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11- 26 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran provided testimony at an April 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to the adjudication of the claim for service connection for PTSD.  The Veteran contends that his current diagnosis of PTSD is related to traumatic experiences in service.  The evidence of record indicates that the Veteran has a current diagnosis of PTSD as noted in December 2010 VA treatment record.  The Board notes that the March 2010 VA examiner did not diagnose the Veteran with PTSD. 

The Veteran's service personnel records include a DD Form 214, for the period from April 1999 to August 2003, that reflects no foreign service.  A record in his service personnel records indicates that the Veteran was in Thailand in October 2001.  Another record indicates receipt of a Combat Action Ribbon.  The Veteran also, as part of a PTSD questionnaire received in February 2010, claimed to have been under mortar fire while stationed in Saddam City, Iraq from March 2003 to July 2003, in which he witnessed the injury of two members of his squad.  Service in Iraq and Thailand has not been verified.

The Board finds that there is sufficient evidence of record to require further development before conceding that the Veteran was ever in a combat location, to include a determine as to whether his claimed claimed stressor actually occurred; therefore, further development, to include stressor verification, is necessary on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to contact the Veteran and clarify the specific details of his foreign service, to include his actual location during that service.

The Veteran should also be invited to submit any supporting evidence, including lay witness evidence, of the stressor incident that he alleges has occurred.

The Veteran should be invited to provide specific details related to the awards and decorations he received for such foreign service. 

2. The AOJ should take all appropriate steps to verify the Veteran's claim of foreign service and his alleged stressor, including forwarding a copy of the Veteran's service personnel records and summary of his claimed stressors to the Joint Services Records Research Center (JSRRC) for an attempt at stressor verification.  All actions to verify the alleged stressor and foreign service should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

3. Thereafter, the RO should readjudicate the issue on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



